 

ALLIANCE CAPITAL MANAGEMENT L.P.
UNIT OPTION PLAN AGREEMENT

 

          AGREEMENT, dated December 11, 2000 between Alliance Capital Management
L.P. (the "Partnership"), Alliance Capital Management Holding L.P. (“Alliance
Holding”) and David R. Brewer, Jr. (the "Employee"), an employee of the
Partnership or a subsidiary of the Partnership.

          The Option Committee (the "Administrator") of the Board of Directors
(the “Board”) of Alliance Capital Management Corporation, the general partner of
the Partnership and Alliance Holding, pursuant to the Alliance Capital
Management L.P. 1993 Unit Option Plan, a copy of which has been delivered to the
Employee (the "Plan"), has granted to the Employee an option to purchase units
representing assignments of beneficial ownership of limited partnership
interests in Alliance Holding (the "Units") as hereinafter set forth, and
authorized the execution and delivery of this Agreement.

          In accordance with that grant, and as a condition thereto, the
Partnership, Alliance Holding and the Employee agree as follows:

          1.       Grant of Option.  Subject to and under the terms and
conditions set forth in this Agreement and the Plan, the Employee is the owner
of an option (the "Option") to purchase the number of Units set forth in Section
1 of Exhibit A attached hereto at the per Unit price set forth in Section 2 of
Exhibit A.

          2.       Term and Exercise Schedule.  This Option shall not be
exercisable to any extent prior to December 11, 2001 or after December 11, 2010
(the "Expiration Date").  Subject to the terms and condi­tions of this Agreement
and the Plan, the Employee shall be entitled to exercise the Option prior to the
Expiration Date and to purchase Units hereunder in accordance with the schedule
set forth in Section 3 of Exhibit A.

          The right to exercise this Option shall be cumulative so that to the
extent this Option is not exercised when it becomes initially exercisable with
respect to any Units, it shall be exercisable with respect to such Units at any
time thereafter until the Expiration Date and any Units subject to this Option
which have not then been purchased may not, thereafter, be pur­chased
hereunder.  A Unit shall be considered to have been purchased on or before the
Expiration Date if notice of the purchase has been given and payment therefor
has actually been received pursuant to Sections 3 and 13, on or before the
Expiration Date.

          3.       Notice of Exercise, Payment and Certificate.  Exercise of
this Option, in whole or in part, shall be by delivery of a written notice to
the Partnership and Alliance Holding pursuant to Section 13 which specifies the
number of Units being purchased and is accompanied by payment therefor in cash. 
Promptly after receipt of such notice and purchase price, the Partnership and
Alliance Holding shall deliver to the person exercising the Option a certificate
for the number of Units purchased.  Units to be issued upon the exercise of this
Option may be either authorized and unissued Units or Units which have been
reacquired by the Partnership, a subsidiary of the Partnership, Alliance Holding
or a subsidiary of Alliance Holding.

          4.       Termination of Employment.  This Option may be exer­cised
only while the Employee is a full-time employee of the Partnership, except as
follows:

          (a)      Disability.  If the Employee's employment with the
Partnership terminates because of Disability, the Employee (or his personal
representative) shall have the right to exercise this Option, to the extent that
the Employee was entitled to do so on the date of termination of his
employ­ment, for a period which ends not later than the earlier of (i) three
months after such termination, and (ii) the Expi­ration Date.  "Disability"
shall mean a determination by the Administrator that the Employee is physically
or mentally incapacitated and has been unable for a period of six con­secutive
months to perform the duties for which he was responsible immediately before the
onset of his incapacity.  In order to assist the Administrator in making a
determina­tion as to the Disability of the Employee for purposes of this
paragraph (a), the Employee shall, as reasonably re­quested by the
Administrator, (A) make himself available for medical examinations by one or
more physicians chosen by the Administrator and approved by the Employee, whose
approval shall not unreasonably be withheld, and (B) grant the Admin­istrator
and any such physicians access to all relevant medical information concerning
him, arrange to furnish copies of medical records to them, and use his best
efforts to cause his own physicians to be available to discuss his health with
them.

          (b)      Death.  If the Employee dies (i) while in the employ of the
Partnership, or (ii) within one month after termination of his employment with
the Partnership because of Disability (as determined in accordance with
paragraph (a) above), or (iii) within one month after the Partnership terminates
his employment for any reason other than for Cause (as determined in accordance
with paragraph (c) be­low), this Option may be exercised, to the extent that the
Employee was entitled to do so on the date of his death, by the person or
persons to whom the Option shall have been transferred by will or by the laws of
descent and distribu­tion, for a period which ends not later than the earlier of
(A) six months from the date of the Employee's death, and (B) the Expiration
Date.

          (c)      Other Termination.  If the Partnership terminates the
Employee's employment for any reason other than death, Disability or for Cause,
the Employee shall have the right to exercise this Option, to the extent that he
was entitled to do so on the date of the termination of his employment, for a
period which ends not later than the earlier of (i) three months after such
termination, and (ii) the Expiration Date.  "Cause" shall mean (A) the
Employee's continuing willful failure to perform his duties as an employee
(other than as a result of his total or partial incapacity due to physical or
mental illness), (B) gross negligence or malfeasance in the performance of the
Employee's duties, (C) a finding by a court or other governmental body with
proper jurisdiction that an act or acts by the Employee constitutes (1) a felony
under the laws of the United States or any state thereof (or, if the Employee's
place of employment is outside of the United States, a serious crime under the
laws of the foreign jurisdiction where he is employed, which crime if committed
in the United States would be a felony under the laws of the United States or
the laws of New York), or (2) a violation of federal or state securities law
(or, if the Employee's place of employment is outside of the United States, of
federal, state or foreign securities law) by reason of which finding of
violation described in this clause (2) the Board determines in good faith that
the continued employment of the Employee by the Partnership would be seriously
detrimental to the Partnership and its business, (D) in the absence of such a
finding by a court or other governmental body with proper jurisdiction, such a
determination in good faith by the Board by reason of such act or acts
constituting such a felony, serious crime or violation, or (E) any breach by the
Employee of any obliga­tion of confidentiality or non-competition to the
Partnership.

          For purposes of this Agreement, employment by a subsidiary of the
Partnership shall be deemed to be employment by the Partnership.  A "subsidiary"
of the Partnership shall be any corporation or other entity of which the
Partnership and/or its subsidiaries (a) have sufficient voting power (not
depending on the happening of a contingency) to elect at least a majority of its
board of directors, or (b) otherwise have the power to direct or cause the
direction of its management and policies.

          5.       Non-Transferability.  This Option is not transferable other
than by will or the laws of descent and distribution and, except as otherwise
provided in Section 4, during the lifetime of the Employee this Option is
exercisable only by the Employee.

          6.       No Right to Continued Employment.  This Option shall not
confer upon the Employee any right to continue in the employ of the Partnership
or interfere in any way with the right of the Partnership to terminate the
employment of the Employee at any time for any reason.

          7.       Payment of Withholding Tax.  (a) In the event that the
Partnership or Alliance Holding determines that any federal, state or local tax
or any other charge is required by law to be withheld with respect to the
exercise of this Option, the Employee shall promptly pay to the Partnership or a
subsidiary specified by the Partnership or Alliance Holding, on at least seven
business days' notice, an amount equal to such withholding tax or charge or (b)
if the Employee does not promptly so pay the entire amount of such withholding
tax or charge in accordance with such notice, or make arrangements satisfactory
to the Partnership and Alliance Holding regarding payment thereof, the
Partnership or any subsidiary of the Partnership may withhold the remaining
amount thereof from any amount due the Employee from the Partnership or the
subsidiary.

          8.       Dilution and Other Adjustments.  The existence of this Option
shall not impair the right of the Partnership or Alliance Holding or their
respective partners to, among other things, conduct, make or effect any change
in the Partnership's or Alliance Holding’s business, any issuance of debt
obligations or other securities by the Partnership or Alliance Holding, any
grant of options with respect to an interest in the Partnership or Alliance
Holding or any adjustment, recapitalization or other change in the partnership
interests of the Partnership or Alliance Holding (including, without limitation,
any distribution, subdivision, or combination of limited partnership interests),
or any incorporation of the Partnership or Alliance Holding.  In the event of
such a change in the partnership interests of the Partnership or Alliance
Holding, the Board shall make such adjustments to this Option, including the
purchase price specified in Section 1, as it deems appropriate and equitable. In
the event of incorporation of the Partnership or Alliance Holding, the Board
shall make such arrangements as it deems appropriate and equitable with respect
to this Option for the Employee to purchase stock in the resulting corporation
in place of the Units subject to this Option.  Any such adjust­ment or
arrangement may provide for the elimination of any fractional Unit or shares of
stock which might otherwise become subject to this Option.  Any decision by the
Board under this Section shall be final and binding upon the Employee.

          9.       Rights as an Owner of a Unit.  The Employee (or a transferee
of this Option pursuant to Section 4) shall have no rights as an owner of a Unit
with respect to any Unit covered by this Option until he becomes the holder of
record of such Unit, which shall be deemed to occur at the time that notice of
pur­chase is given and payment in full is received under Section 3 and 13.  By
such actions, the Employee (or such transferee) shall be deemed to have
consented to, and agreed to be bound by, all other terms, conditions, rights and
obligations set forth in the then current Amended and Restated Agreement of
Limited Partnership of Alliance Holding and the then current Amended and
Restated Agreement of Limited Partnership of the Partnership.  Except as
provided in Section 8, no adjustment shall be made with respect to any Unit for
any distribution for which the record date is prior to the date on which the
Employee becomes the holder of record of the Unit, regardless of whether the
distribution is ordinary or extraordinary, in cash, securities or other
property, or of any other rights.

          10.     Administrator.  If at any time there shall be no Option
Committee of the Board, the Board shall be the Administrator.

          11.     Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.

          12.     Interpretation.  The Employee accepts this Option subject to
all the terms and provisions of the Plan, which shall control in the event of
any conflict between any provision of the Plan and this Agreement, and accepts
as binding, conclusive and final all decisions or interpretations of the Board
or the Administrator upon any questions arising under the Plan and/or this
Agreement.

          13.     Notices.  Any notice under this Agreement shall be in writing
and shall be deemed to have been duly given when deliv­ered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Partnership, to the Secretary of Alliance Capital Management
Corporation at 1345 Avenue of the Americas, New York, New York  10105, or if the
Partnership should move its principal office, to such principal office, in the
case of Alliance Holding, to the Secretary of Alliance Capital Management
Corporation at 1345 Avenue of the Americas, New York, New York 10105, or if
Alliance Holding should move its principal office, to such principal office,
and, in the case of the Employee, to his last permanent address as shown on the
Partnership's records, subject to the right of either party to designate some
other address at any time hereafter in a notice satisfying the require­ments of
this Section.

          14.     Sections and Headings.  All section references in this
Agreement are to sections hereof for convenience of reference only and are not
to affect the meaning of any provision of this Agreement.

 

  ALLIANCE CAPITAL MANAGEMENT L.P.

      By: Alliance Capital Management       Corporation, its General Partner    
        By: /s/ John D. Carifa

--------------------------------------------------------------------------------

      John D. Carifa       President  

 

 

  ALLIANCE CAPITAL MANAGEMENT HOLDING L.P.

    By: Alliance Capital Management       Corporation, General Partner

    By: /s/ John D. Carifa

--------------------------------------------------------------------------------

      John D. Carifa       President

      /s/ David R. Brewer, Jr.

--------------------------------------------------------------------------------

      David R. Brewer, Jr.  

 

EXHIBIT A To Unit Option Plan Agreement Dated December 11, 2000
between Alliance Capital Management L.P.,
Alliance Capital Management Holding L.P. and David R. Brewer, Jr.

 

1. The number of Units that the Employee is entitled to purchase pursuant to the
Option granted under this Agreement is 15,000.     2. The per Unit price to
purchase Units pursuant to the Option granted under this Agreement is $53.75 per
Unit.

3. Percentage of Units With Respect to   Which the Option First Becomes  
Exercisable on the Date Indicated

--------------------------------------------------------------------------------

  1. December 11, 2001 20%     2. December 11, 2002 20%     3. December 11, 2003
20%     4. December 11, 2004 20%     5. December 11, 2005 20%  

 

 